Citation Nr: 0700581	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  06-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected herniated nucleus pulposus L4-5 and L5-S1, 
postoperative.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected herniated nucleus pulposus C5-C6, 
postoperative residual radiculitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957 and from April 1957 to August 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating action.  

In March 2006, during the pendency of the appeal, a Decision 
Review Officer (DRO) increased the ratings for the service-
connected lumbosacral and cervical spine disabilities to 20 
percent each, effective on June 7, 2005 (the date the claim 
for higher rating was received).  

Inasmuch as a rating higher than 20 percent for the service-
connected lumbosacral and cervical spine disabilities is 
available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claim 
for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The DRO Decision in March 2006 also granted service 
connection for neuropathy and weakness of the right and left 
lower extremities, each rated as 20 percent disabling, 
effective on June 7, 2005.  

The veteran has not filed a Notice of Disagreement in regard 
to the initial ratings or the effective dates assigned, and 
those issues are accordingly not before the Board for 
appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).    

The veteran and his daughter testified before the undersigned 
Veterans Law Judge in a hearing at the RO in September 2006.  
During that hearing, a motion of the representative for 
advancement of the appeal on the Board's docket was granted, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected lumbosacral spine disability is 
shown to be manifested by forward flexion to 60 degrees or 
more, and by muscle spasm with an antalgic gait.  

3.  The service-connected lumbosacral spine disability is not 
shown to be manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, or by favorable 
ankylosis of the entire thoracolumbar spine.  

4.  The veteran's service-connected cervical spine disability 
is manifested by forward flexion of 30 degrees and combined 
range of motion less than 170 degrees.

5.  The service-connected cervical spine disability is not 
shown to be manifested by forward flexion of 15 degrees or 
less, or by favorable ankylosis of the entire cervical spine.  

6.  Neither service-connected disability is shown to be 
productive of incapacitating episodes associated with 
intervertebral disc syndrome.  

7.  The veteran has separate service connection for 
neuropathy and weakness of the right and left lower 
extremities; there is no evidence of any other separately 
ratable neurologic disabilities associated with his service-
connected lumbosacral or cervical spine disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected herniated nucleus 
pulposus L4-5 and L5-S1, postoperative, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006). 

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected herniated nucleus 
pulposus C5-C6, postoperative residual radiculitis, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2005 letter cited above, 
and a follow-up letter sent in November 2005, together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.

The November 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the November 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in March 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran alleges that VA medical examinations in June 2005 
and March 2006 were cursory and inadequate; the veteran's 
service representative therefore asserts that the veteran 
should be afforded a new VA examination.  

However, the Board notes that the examinations were performed 
by different examining physicians, each of whom prepared an 
examination report providing clinical observations that 
addressed the appropriate rating criteria.  The Board 
accordingly finds that the examinations of record provide an 
adequate basis for the Board's review.  

The veteran has also been afforded a hearing before the 
Board, during which he and his daughter presented oral 
argument in support of this claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities of the lumbosacral and 
cervical spines.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  The veteran's instant request for 
higher rating was received in June 2005.  The General rating 
formula therefore applies to the entire period under appeal.  

As discussed in detail hereinbelow, the General Rating 
Formula has different criteria for evaluating the 
thoracolumbar spine and the cervical spine.     

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

As noted, the veteran has not had documented incapacitating 
episodes of IVDS associated with the thoracolumbar spine or 
cervical spine, and the General Rating Formula accordingly 
applies to both disabilities.  

Disabilities of the thoracolumbar and cervical spine segments 
are rated separately, except when there is unfavorable 
ankylosis of both segments, which is rated as a single 
disability.  General Rating Formula, Note (6).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  




Service-connected lumbosacral spine disability.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

A VA X-ray in June 2004 noted a transitional vertebra, with 
loss of disc height at L5-S1.  

The veteran had a VA examination of the spine in June 2005 in 
which the range of motion of the lumbar spine was noted as 
flexion to 70 degrees without pain and to 75 degrees with 
pain, extension 0-0, lateral flexion to 30-20 without pain 
and to 35-25 with pain, and rotation to 30-30 without pain 
and to 35-35 with pain.  (Therefore, his combined range of 
motion of the lumbar spine was 180 degrees without pain and 
205 degrees with pain.)  There was a 5 degree decrement for 
lumbar flexion after repeated use.  Neurologic testing showed 
no motor findings, no sensory findings, normal deep tendon 
reflexes, and gait appropriate to the veteran's age.  

An October 2005 VA outpatient treatment note shows that the 
veteran presented with complaint of severe thoracic and 
lumbar spine pain that rendered him unable to stand erect.  
The veteran had tried a transcutaneous electrical nerve 
stimulation (TENS) unit, traction, physical therapy, muscle 
relaxants, and pain medication, all without relief.  The 
veteran was given medication and a back support brace, and 
was referred to the pain clinic.  

The veteran had another VA examination of the spine in March 
2006, during which he reported back pain every day to some 
degree.  He reported using pain medications, a lumbar brace, 
and a TENS unit, and he was observed to use a rolling walker.  

The veteran's range of motion of the lumbar spine was 
observed to be flexion to 60 degrees without pain, extension 
to 20 degrees without pain, lateral flexion to be 20 degrees 
to each side, and rotation to be approximately 5 degrees to 
each side.  

The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  (Therefore, his combined range of motion was 130 
degrees.)  The veteran denied incapacitating episodes in the 
previous 12 months.  The examiner noted lumbar paravertebral 
muscle spasm bilaterally throughout the lumbar region.  

On application of the veteran's symptoms to the criteria of 
the rating schedule, the Board notes that his measured range 
of motion of the thoracolumbar spine does not warrant a 
rating higher than 20 percent.  

His forward flexion without pain was 60 degrees at worst, 
even considering fatigue after repetitive use, and his 
combined range of motion was at worst 130 degrees before the 
onset of pain.  The RO awarded the current 20 percent rating 
based on the March 2006 VA examiner's notation of muscle 
spasm and antalgic gait.  

There is no indication of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, as required for 
the higher 40 percent rating.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited range of thoracolumbar motion is the basis for the 
current rating.  

Moreover, while the veteran has subjective complaints of 
pain, such pain is not shown to be so disabling as to warrant 
any higher rating.  In fact, he was still able to accomplish 
the range of motion of the thoracolumbar spine, noted above, 
despite such complaints, and the VA medical examiner in March 
2006 specifically found that there was no additional 
limitation of function due to the DeLuca factors.  

In addition to the medical evidence above, the Board has 
considered lay evidence submitted by the veteran including 
the testimony presented by the veteran and his sister before 
the Board.  

The veteran testified that neither VA medical examination 
cited above fully articulated the extent of his pain or his 
neurologic symptoms.  The veteran's sister testified that the 
veteran exhibits pain and weakness in the legs and back.  

In regard to the testimony cited above, the Board notes that 
a layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Further, a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, even giving full deference to the credibility of the 
testimony, nothing in that testimony shows that the schedular 
criteria for a rating higher than 20 percent are met for 
either the lumbosacral spine disability or the cervical spine 
disability.

Based on the above analysis, the Board finds that the 
veteran's lumbosacral spine disability does not meet the 
criteria for a rating in excess of 20 percent under the 
applicable criteria.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


Service-connected cervical spine disability.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the cervical 
spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.

A rating of 20 percent is assigned for forward motion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right later rotation is zero to 80 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.   General Rating Formula, 
Note (2).

The veteran had a VA examination of the spine in June 2005 in 
which the range of motion of the cervical spine was noted as 
flexion to 50 degrees without pain and to 55 degrees with 
pain, extension to 20 degrees without pain and to 25 degrees 
with pain, lateral flexion to 20-15 without pain and to 25-20 
with pain, and rotation 40-40 without pain and 45-45 with 
pain.  

There was a 10 degree decrement in cervical flexion after 
repeated use.  (His combined range of motion was accordingly 
195 degrees without pain and 225 degrees with pain, 
decremented 10 degrees with repetitive use.)  Neurologic 
testing showed no motor findings, no sensory findings, normal 
deep tendon reflexes, and gait appropriate to the veteran's 
age.  

The veteran had another VA examination of the spine in March 
2006, during which he stated that he had no significant neck 
pain since surgery.  His range of motion of the cervical 
spine was noted as 30 degrees flexion.  

The veteran was observed to carry his head at 10 degrees 
flexion; he was able to return to neutral position at zero 
degrees but could not extend beyond that point.  Lateral 
flexion and lateral rotation were to 10 degrees on each side.  
(His combined range of motion was accordingly 70 degrees.)  

The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The veteran denied incapacitating episodes in the 
previous 12 months.  The examiner noted right-sided cervical 
paravertebral muscle spasm at approximately C7.  

On application of the veteran's symptoms to the criteria of 
the rating schedule, the Board notes that his measured range 
of motion of the cervical spine is squarely within the rating 
criteria for the current 20 percent rating (forward flexion 
of 30 degrees and combined range of motion less than 170 
degrees).  

A higher rating of 30 percent requires forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  Those criteria are not met in 
this case.

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited cervical spine motion is the basis for the current 
rating.  

Moreover, while the veteran has subjective complaints of 
pain, such pain is not shown to be so disabling as to warrant 
any higher rating.  In fact, he was still able to accomplish 
the range of motion of the cervical spine, noted above, 
despite such complaints, and the VA medical examiner in March 
2006 specifically found that there was no additional 
limitation of function due to the DeLuca factors.  

Based on the above analysis, the Board finds that the 
veteran's cervical spine disability does not meet the 
criteria for a rating in excess of 20 percent under the 
applicable criteria.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An increased rating higher than 20 percent for the service-
connected herniated nucleus pulposus L4-5 and L5-S1, 
postoperative, is denied.  

An increased rating higher than 20 percent for the service-
connected herniated nucleus pulposus C5-C6, postoperative 
residual radiculitis, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


